Mr. Justice Taylor delivered the opinion of the court. 4. Skr-osF and recoupment, § 13*—when undisclosed agent may claim set-off available to principal. An undisclosed agent sued upon a contract made by him with reference to his principal’s business has as much right to claim set-off in such action as his principal. 5. Judgment, § 475*—when judgment on set-off by agent is res adjudícala as to principal. Recovery on set-off made by an undisclosed agent when sued for a debt of the principal is res adjudicata as to both him and his principal. " 6. Appeal and error, § 1256*—when party may not complain of instruction. A party cannot complain of an alleged erroneous instruction which is favorable to him.